MEMORANDUM DECISION                                                              FILED
Pursuant to Ind. Appellate Rule 65(D), this                                 Mar 28 2017, 10:12 am

Memorandum Decision shall not be regarded                                        CLERK
                                                                             Indiana Supreme Court
as precedent or cited before any court except                                   Court of Appeals
                                                                                  and Tax Court
for the purpose of establishing the defense of
res judicata, collateral estoppel, or the law of
the case.


ATTORNEY FOR APPELLANT MOTHER                               ATTORNEYS FOR APPELLEE

Erin L. Berger                                              Curtis T. Hill, Jr.
Evansville, Indiana                                         Attorney General of Indiana

ATTORNEY FOR APPELLANT FATHER                               Robert J. Henke
                                                            Deputy Attorney General
Adam J. Farrar                                              Indianapolis
Van Haaften & Farrar
Mt. Vernon, Indiana



                                             IN THE
        COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                           March 28, 2017
Child Relationship of:                                      Court of Appeals Case No.
                                                            65A04-1610-JT-2393
T.T., K.T., and L.T. (Minor                                 Appeal from the Posey Circuit Court
Children),                                                  The Honorable James M. Redwine,
                                                            Judge
S.J.-T. and K.T.,
                                                            Trial Court Cause Nos.
                                                            65C01-1601-JT-10,
Appellants-Respondents,                                     65C01-1601-JT-11, and
                                                            65C01-1601-JT-12
        v.




Court of Appeals of Indiana | Memorandum Decision 65A04-1610-JT-2393 | March 28, 2017          Page 1 of 17
      Indiana Department of Child
      Services,
      Appellee-Petitioner.




      Najam, Judge.


                                             Statement of the Case
[1]   S.J.-T. (“Mother”) and K.T. (“Father”) separately appeal1 the trial court’s

      termination of their parental rights over their minor children, T.T., K.T., and L.T.

      (“Children”). Mother raises one issue on appeal, in which Father joins, which we

      restate as follows: whether the trial court committed clear error when it adjudicated

      Children to be Children in Need of Services (“CHINS”), thereby making its

      subsequent termination of their parental rights also clearly erroneous. Father raises

      an additional issue on appeal, which we restate as follows: whether the trial court

      committed clear error when it terminated his parental rights rather than establishing

      a permanent guardianship.


[2]   We affirm.


                                      Facts and Procedural History
[3]   Mother and Father (collectively, “Parents”) are the biological parents of T.T., born

      May 2, 2001; L.T., born February 8, 2010; and K.T., born March 14, 2013. On

      1
        Father specifically “concurs and joins in the Mother’s argument, including her Statement of Issue, Statement of
      Case, Statement of Facts, Summary of Argument, Argument, and Conclusion in her Appellant’s Brief . . . .”
      Father’s Br. at 4 n.1.


      Court of Appeals of Indiana | Memorandum Decision 65A04-1610-JT-2393 | March 28, 2017            Page 2 of 17
      September 12, 2014, Parents placed Children with family members because Parents

      were concerned about their ability to provide for Children financially. On September

      16, 2014, the Indiana Department of Child Services (“DCS”) investigated allegations

      of neglect against Parents toward Children. The allegations included that the

      Parents’ home was dirty and unsanitary; one or both Parents had a staph infection

      while caring for K.T., who was diagnosed with neuroblastoma cancer and had a port

      that needed to be kept clean and properly maintained; the Parents engaged in

      domestic violence in the home in the presence of Children; the Parents had untreated

      mental illnesses; and the Parents engaged in drug use. On October 6, Children’s

      maternal aunt and uncle, A.H. and K. H., and Children’s maternal grandparents,

      C.J. and R.J.,2 (collectively, “Guardians”), filed petitions for guardianships of

      Children. The aunt and uncle were granted temporary guardianship over T.T. and

      L.T. and the grandparents were granted temporary guardianship of K.T.


[4]   On October 14, 2014, DCS filed petitions alleging Children to be CHINS. On

      October 21, 2014, the trial court held a hearing on the guardianship petitions and the

      CHINS petitions. The court granted the emergency petitions for guardianships of

      Children. The court also determined Children were CHINS based on Parents’

      ongoing domestic violence, untreated mental health issues, ongoing substance abuse,

      and failure to provide adequate medical treatment for Children.




      2
        Children’s maternal aunt, B.J., lives with maternal grandparents and was later added as a Guardian in the
      guardianship case involving K.T.


      Court of Appeals of Indiana | Memorandum Decision 65A04-1610-JT-2393 | March 28, 2017           Page 3 of 17
[5]   On January 25, 2016, DCS filed petitions to terminate Parents’ parental rights to

      Children. The trial court held a termination fact-finding hearing on April 25, 26, and

      27, 2016, and July 20 and 22, 2016. The termination hearing and hearing on the

      guardianships were consolidated by agreement of all parties. At that time, Children

      remained subject to the guardianships and were in the care of Guardians.


[6]   On September 21, 2016, the trial court issued a Judgment Terminating Parental

      Rights in which it issued the following relevant Findings of Fact and Conclusions of

      Law:

                                            FINDINGS OF FACT


              [On] September 16, 2014, the Department investigated an allegation of
              neglect against the Mother and the Father toward their three (3)
              children: [T.T.]; [L.T.]; and [K.T.] (collectively the “Children”).


              At that time, [T.T.] was l3 years old, [L.T.] was 4 years old, and
              [K.T.] was one (1) year old.


              The allegations included, but were not limited to the Mother and
              Father maintaining a dirty and unsanitary home, one (1) or both
              having staph infection while caring for [K.T.], who was diagnosed
              with neuroblastoma cancer and who had a port which needed to be
              kept clean and properly maintained, domestic violence in the home
              between the Mother and the Father[,] most of which occurred in the
              children’s presence, mental illness, and drug use (namely[,] synthetic
              marijuana).


              [On] September 29, 2014, the Mother filed for and obtained a
              Protective Order against the Father. The allegations included that the
              Father “smashed [the Mother’s] head into the wall” and “kicked [the

      Court of Appeals of Indiana | Memorandum Decision 65A04-1610-JT-2393 | March 28, 2017   Page 4 of 17
        Mother] in the head and back.” The Mother alleged the Father then
        kicked her out of the home.


        On the same day, the Father allegedly attempted to set the parties’
        house on fire.


        The next day, September 30, 2014, the Father attempted to commit
        suicide. Officers attempted to provide assistance after they discovered
        blood all over the Father’s vehicle. Despite the Protective Order, the
        Father was located at the parties’ residence with the Mother.


                                                  ***


        The Children have been removed from the Mother’s and Father’s care
        and custody since October 10, 2014.


        The Department determined that the Mother and Father had
        substantiated allegations of neglect in 2009 and 2011 as a result of
        domestic violence and substance abuse issues in the home.
        Reasonable services were provided to the Mother and Father during
        that time.


        During the CHINS, and specifically between March, 2015 and April,
        2016—while advising the Department that they would do whatever it
        takes to get the Children returned to them—the Mother and Father
        both admitted to their lack of compliance with this Court’s order
        regarding sobriety. In fact, the Mother and Father combined admitted
        to substance abuse at least nine (9) times, had diluted tests at least 20
        times, and failed to appear for their required testing at least 83 times
        during this 13 month interval.


        Even since April, 2016, the parents admit to their lack of compliance
        with the Court’s order inasmuch as the Mother admitted she used at


Court of Appeals of Indiana | Memorandum Decision 65A04-1610-JT-2393 | March 28, 2017   Page 5 of 17
        least two (2) times and they both admitted that they failed to appear
        for scheduled substance abuse testing even though the parents
        acknowledged it was very important to get the Children back to do so.


        The Father does not have a valid driver’s license. The Father admitted
        his driving privileges are suspended for life. Despite the Father having
        no license, several witnesses testified to seeing the Father drive to
        some of the proceedings herein.


        The parents did not fully take advantage and participate in counseling.
        At some point, the counselor even went to the Mother’s and Father’s
        home. During at least one (1) counseling session, the Mother
        admitted that both the Mother and Father had a hard time
        maintaining basic functioning for themselves, much less for the
        Children.


        The Mother also acknowledged that the relationship between the
        Mother and Father was volatile and that the counselor simply
        recommended that the parties separate and/or divorce.


        Nevertheless, the parents remain married and did not separate during
        these proceedings—even with the Mother’s active Protective Order
        against the Father.


        While both parents are diagnosed with mental health impairments,
        they both admitted that they do not follow prescribed treatment . . . .


        The parents testified that domestic violence has been long and
        reoccurring during their marriage. The Mother testified that it began
        almost immediately after the marriage began and escalated to the
        point that she told her counselor that she feared the Father would kill
        her family.




Court of Appeals of Indiana | Memorandum Decision 65A04-1610-JT-2393 | March 28, 2017   Page 6 of 17
        More importantly, the domestic violence was rampant in the house.
        [T.T.] testified that she had witnessed over 50 episodes, some of which
        began as verbal arguments which erupted into full physical
        altercations. [T.T.] testified that both parents participated in the
        physical altercations. During one (1) such episode, [T.T.] testified that
        she took [L.T.] and [K.T.] into another room to protect them. The
        parents would lock each other out of the house, sometimes with the
        Children. The parties’ counselor confirmed [T.T.’s] testimony when
        she testified that on one (1) occasion, the Mother purposefully locked
        [K.T.] out of the house because she knew the Father would see her
        and then come back home after the Father told the Mother that he was
        leaving. The Court notes that the 2009 CHINS stemmed from the
        parties’ oldest child, I.J., being injured during a domestic dispute in
        the home. The Father, upon cross examination, testified that the
        Children witnessed numerous incidents of verbal or physical
        altercations between the Mother and the Father throughout their
        lifetime and actually calculated those incid[ents] to approximate One
        Thousand Three Hundred and Eighty-two (1,382).


                                                  ***


        [T.T.] testified that she often had to get her siblings up and ready for
        school because the Mother would not—even when the Mother was
        not working.


        Most importantly, [T.T.] testified that she did not see her parents
        changing their behavior. She noted that despite having two (2) prior
        CHINS proceedings and having ample opportunity to change their
        behavior during this proceeding, she did not think they could
        permanently change their behavior to enable them to care for her
        siblings or her. Even more egregious, [T.T.] stated that she feared for
        [L.T.] and [K.T.] if returned to her parents inasmuch as she believed
        they would be in danger.




Court of Appeals of Indiana | Memorandum Decision 65A04-1610-JT-2393 | March 28, 2017   Page 7 of 17
        Ms. [B.T.], the Father’s mother, who lived with the family for some
        time[,] testified about the verbal arguments, domestic violence, and the
        fact that [T.T.]—and herself—tended to the other children’s needs
        more so than either the Mother or the Father did. She believed it
        would be detrimental to allow any of the Children to return to the
        Mother’s or Father’s home.


        The Mother’s family testified nearly the same . . . . They each believed
        that if the parents had not gotten the issues resolved by now that they
        likely never would resolve the issues . . . .


        The Mother’s family testified that the parents[’] stability in housing,
        mental health treatment, substance abuse treatment, and general
        uncleanliness were ongoing issues for which [sic] the parents did not
        seem able to alleviate over the years. They each testified these issues
        contributed to the reasons they sought guardianship over the Children
        and why they do not believe the Children’s best interests lie in
        returning them to the parents.


        The family, including the Father’s mother, testified that the parents
        simply lack the common sense and insight necessary to properly care
        for the Children . . . .


        The Mother and Father oppose the termination . . . . Yet, they readily
        agree that they missed appointments with their Family Case Manager,
        did not attend all counseling appointments, used drugs during both
        CHINS matters, did not take their medicines as prescribed, failed to
        attend 83 drug screens, and showed diluted results for approximately
        20 drug screens . . . .


        The Father and Mother lack the necessary comprehension to
        understand the nature and effect that their arguing, fighting, substance
        abuse, and mental illness[es] have on the Children and their ability to
        properly care for the Children.


Court of Appeals of Indiana | Memorandum Decision 65A04-1610-JT-2393 | March 28, 2017   Page 8 of 17
        Two of the children, [L.T.] and [T.T.], are placed together in relative
        care with a maternal aunt and uncle. The child [K.T.] is placed with
        the maternal grandparents. This placement was determined to be in
        the best interests of the children due to the fact that [K.T.] had
        significant care needs based on her medical condition. [K.T.] was
        diagnosed with cancer in 2014 at the age of six months and needed
        more individualized care that the grandparents were able to provide.
        The relative placements are close and provide care for all the children,
        and they ensure sibling contact.


        Each child is strongly bonded with the relatives.


        Each child is doing well in the care of the current relative placements.


        Department’s plan for each child is that they be adopted by the current
        relative caregivers.


        It is in the best interest[s] of each Child to be adopted due to the
        inability of the parents to provide appropriate care and supervision for
        the children.


        The Department, Guardian Ad Litem, and the relative caregivers all
        considered the possibility of a less restrictive outcome for each child,
        namely that of guardianship. Due to the number of years that the
        parents have engaged in domestic violence, the number of years of
        substance use, and the long-term inconsistency, those parties do not
        believe that guardianship is an appropriate plan for the children. The
        oldest child, [T.T.], also demonstrated a desire to be adopted rather
        than to be the subject of a guardianship. Despite multiple
        interventions by the Department, a multitude of services, and informal
        support from family, the parents have not been able to provide a stable
        environment for the children during the majority of the children’s
        lifetimes. The court finds the testimony of [T.T.] to be persuasive
        evidence that the potentially unsettled nature of a guardianship[] and


Court of Appeals of Indiana | Memorandum Decision 65A04-1610-JT-2393 | March 28, 2017   Page 9 of 17
        possibility of the parents threatening the stability of the children is not
        in the best interests of the children.


        As the Guardian Ad Litem noted, this case is not simply a matter of
        having a “more permanent” plan in adoption than is available with
        guardianship. Each time there has been a problem in the past, the
        children’s extended family members have stepped in to care for them.
        While it is a positive situation to have informal supports, this has
        happened on numerous occasions and has caused the children a great
        deal of instability. The parents in this matter have shown that they are
        minimally able to care for themselves, let alone for the children.
        Although the parents have tried for years to fully address the issues
        that have endangered the children, the parents have never been able to
        do so long term. Each time the parents have obtained some degree of
        stability following the Department’s intervention, they have returned
        to prior patterns of behavior that endanger the children and put the
        children in the middle of violent and turbulent relationships. This is
        not a pattern which should continue for the children.


        The Guardian Ad Litem, Ms. Hadley, testified that the parents cannot
        maintain simple care for themselves . . .[and] “are minimally able to
        take care of their own needs,” much less take care of the Children’s
        needs. Ms. Hadley testified that she did not believe the parents could[]
        or would permanently change their behavior to care for the Children’s
        best interests. Rather, Ms. Hadley stated that the parents were barely
        able to function on their own.


                                   CONCLUSIONS OF LAW


                                                  ***


        It is also clear and this Court is convinced from the evidence that there
        is a reasonable probability that the conditions that resulted in the
        Children’s removal or the reasons for placement outside the home of


Court of Appeals of Indiana | Memorandum Decision 65A04-1610-JT-2393 | March 28, 2017   Page 10 of 17
        the parents will not be remedied and that there is a reasonable
        probability that the continuation of the parent-child relationship poses
        a threat to the well-being of the Children . . . . [T]he parents exhibited
        habitual patterns of neglect which included[] suffering mental illness
        which w[ere] not fully and properly treated, failing to follow
        prescribed mental health treatment by failing to purchase necessary
        medications, weaning oneself off prescribed medications without a
        doctor, continuing to abuse illegal substances, continuing in a pattern
        of verbal and physical abuse, and continuing in a pattern of criminal
        conduct whereby the Father regularly drove after having his driving
        privileges revoked. This behavior does not include the day-to-day
        issues the parents suffered requiring their then 13 year old to provide
        caretaking duties to her then 4 year old and 1 year old siblings. As a
        result, [T.T.] testified that she did not feel safe and did not want to
        return to her parents’ home. Moreover, she testified that she feared for
        [L.T.] and [K.T.] if they were returned to her parents[’] home as she
        believed they would be in danger. The parents are unable to take care
        of their own needs, much less take care of the Children’s needs. The
        parents also failed to complete all reasonable services provided to
        them by the Department, namely mental health services and substance
        abuse services. The Court notes that the services offered were fairly
        simple to follow and/or complete—i.e., appear for meetings and
        appear for drug screens. The parents ongoing substance abuse and
        domestic violence issues have not been remedied despite repeated
        services provided to the parents in each of the prior two (2) CHINS
        matters. In fact, the parents each testified that they believed the
        domestic violence and/or substance abuse issues were resolved after
        having received services in each of the cases before this one—only to
        have new charges filed with the exact same allegations of domestic
        violence and/or substance abuse.


        In light of the above, the Court finds that termination is in the best
        interests of the Children and society.




Court of Appeals of Indiana | Memorandum Decision 65A04-1610-JT-2393 | March 28, 2017   Page 11 of 17
              Although termination is intended as a last resort and typically only
              when all other reasonable efforts have failed, the need for permanency
              is certainly a factor in determining whether termination is in a child’s
              best interests. This Court considered other reasonable efforts,
              including a guardianship. As noted above, a temporary guardianship
              was granted and those proceedings were set concurrently with these
              proceedings to allow the parents ample time to receive and take
              advantage of the services offered to them by the Department. In fact,
              this Court would have preferred a guardianship. Unfortunately, the
              parents did not take advantage of the services offered to them. It has
              been proved by clear and convincing evidence that the guardianship
              was just not workable under the facts and circumstances herein.


              There is a satisfactory plan for the care and treatment of the Children,
              namely adoption through the Guardians. It has been proven by clear
              and convincing evidence that termination is appropriate herein and
              that terminating the parent-child relationship is in the Children’s best
              interest[s].


              IT IS THEREFORE ORDERED, ADJUDGED, and DECREED
              that the parent-child relationship between the children, [T.T.], [L.T.],
              and [K.T.] and the parents, [S.J.-T.] and [K.T.], is hereby terminated.


      Mother’s App. Vol. II at 46-55. This appeal ensued.


                                        Discussion and Decision
[7]   Parents maintain that the trial court’s order terminating their parental rights was

      clearly erroneous. We begin our review of this issue by acknowledging that “[t]he

      traditional right of parents to establish a home and raise their children is protected by

      the Fourteenth Amendment of the United States Constitution.” Bailey v. Tippecanoe

      Div. of Family & Children (In re M.B.), 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans.


      Court of Appeals of Indiana | Memorandum Decision 65A04-1610-JT-2393 | March 28, 2017   Page 12 of 17
      denied. However, a trial court must subordinate the interests of the parents to those

      of the child when evaluating the circumstances surrounding a termination. Schultz v.

      Porter Cty. Ofc. of Family & Children (In re K.S.), 750 N.E.2d 832, 837 (Ind. Ct. App.

      2001). Termination of a parent-child relationship is proper where a child’s emotional

      and physical development is threatened. Id. Although the right to raise one’s own

      child should not be terminated solely because there is a better home available for the

      child, parental rights may be terminated when a parent is unable or unwilling to meet

      his or her parental responsibilities. Id. at 836.


[8]   Before an involuntary termination of parental rights can occur in Indiana, DCS is

      required to allege and prove, among other things:

              (B) that one (1) of the following is true:


                      (i) There is a reasonable probability that the conditions
                      that resulted in the child’s removal or the reasons for
                      placement outside the home of the parents will not be
                      remedied.

                      (ii) There is a reasonable probability that the continuation
                      of the parent-child relationship poses a threat to the well-
                      being of the child.

                      (iii) The child has, on two (2) separate occasions, been
                      adjudicated a child in need of services.

                                                        ***


              (C) [and] that termination is in the best interests of the child . . . .



      Court of Appeals of Indiana | Memorandum Decision 65A04-1610-JT-2393 | March 28, 2017   Page 13 of 17
       Ind. Code § 31-35-2-4(b)(2) (2016). DCS need establish only one of the requirements

       of subsection (b)(2)(B) before the trial court may terminate parental rights. Id.

       DCS’s “burden of proof in termination of parental rights cases is one of ‘clear and

       convincing evidence.’” R.Y. v. Ind. Dep’t of Child Servs. (In re G.Y.), 904 N.E.2d 1257,

       1260-61 (Ind. 2009) (quoting I.C. § 31-37-14-2).


[9]    When reviewing a termination of parental rights, we will not reweigh the evidence or

       judge the credibility of the witnesses. Peterson v. Marion Cty. Ofc. of Family & Children

       (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied. Instead, we

       consider only the evidence and reasonable inferences that are most favorable to the

       judgment. Id. Moreover, in deference to the trial court’s unique position to assess

       the evidence, we will set aside the court’s judgment terminating a parent-child

       relationship only if it is clearly erroneous. Judy S. v. Noble Cty. Ofc. of Family &

       Children (In re L.S.), 717 N.E.2d 204, 208 (Ind. Ct. App. 1999). trans. denied.


[10]   Here, in terminating Parents’ parental rights, the trial court entered specific findings

       of fact and conclusions thereon. When a trial court’s judgment contains special

       findings and conclusions, we apply a two-tiered standard of review. Bester v. Lake

       Cty. Ofc. of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). First, we determine

       whether the evidence supports the findings and, second, we determine whether the

       findings support the judgment. Id. “Findings are clearly erroneous only when the

       record contains no facts to support them either directly or by inference.” Quillen v.

       Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If the evidence and inferences support the

       trial court’s decision, we must affirm. In re L.S., 717 N.E.2d at 208.


       Court of Appeals of Indiana | Memorandum Decision 65A04-1610-JT-2393 | March 28, 2017   Page 14 of 17
[11]   Parents do not specifically challenge the trial court’s findings of fact or legal

       conclusions. Therefore, “[t]o the extent that [they] argue[] that the trial court’s

       findings or conclusions are clearly erroneous, [they] ha[ve] waived th[at] issue by

       failing to make a cogent argument.” Runkel v. Miami Cty. Dep’t of Child Servs. (In re

       B.R.), 875 N.E.2d 369, 373 (Ind. Ct. App. 2007), trans. denied; see Ind. Appellate Rule

       46(A)(8)(a). Rather, Parents contend that the trial court erred when it adjudicated

       Children to be CHINS in the first place and, therefore, the termination of their

       parental rights was also clearly erroneous.


[12]   Essentially, Parents argue that a court cannot find children to be CHINS when the

       children are under a guardianship. However, Parents cite no legal authority and

       make no cogent argument for such a proposition. Therefore, they waive that

       argument for our review. App. R. 46(A)(8)(a); see also Pierce v. State, 29 N.E.3d 1258,

       1267 (Ind. 2015). Moreover, Parents did not challenge the CHINS allegations when

       they were initially made or at the termination hearing. In fact, at the July 30, 2015,

       permanency hearing, Parents “agree[d] that their children remain[ed] children in

       need of services.” Mother’s App. Vol. II at 16. They may not raise a challenge to

       the CHINS determination for the first time on appeal. 3 See, e.g., Smith v. Marion Cty.




       3
         Parents cite McKinney v. Greene Cty. Office of Family and Children (In re C.M.), 675 N.E.2d 1134 (Ind. Ct. App. 1997),
       as support for their right to challenge the CHINS adjudication for the first time on appeal. However, In re C.M.
       stands for no such proposition. Rather, in that case we held that a parent is not precluded from contesting CHINS
       allegations in a subsequent termination proceeding. Id. at 1138. Here, Parents were not prevented from challenging the
       initial CHINS allegations at the termination hearing; they merely failed to do so.




       Court of Appeals of Indiana | Memorandum Decision 65A04-1610-JT-2393 | March 28, 2017              Page 15 of 17
       Dep’t of Public Welfare, 635 N.E.2d 1144, 1148 (Ind. Ct. App. 1994), trans. denied. The

       challenge to the CHINS adjudication is waived.


[13]   Father raises an additional issue in his appeal. He contends that, even if the CHINS

       adjudication is appropriate, the trial court erred in terminating parental rights rather

       than placing Children in permanent guardianships. In other words, he challenges the

       trial court’s legal conclusions that termination is in Children’s best interests and that

       the plan of adoption was a satisfactory plan. However, because he does not contend

       that any of the specific findings of fact are unsupported by the record, “we do not

       look to the evidence but only to the findings to determine whether they support the

       judgment.” Smith v. Miller Builders, Inc., 741 N.E.2d 731, 734 (Ind. Ct. App. 2000).


[14]   Here, the trial court clearly considered the option of permanent guardianships and,

       in fact, stated its preference for such placements over termination. However, given

       the uncontested findings in this case, the trial court held that guardianships were

       unworkable and termination of parental rights and adoption by Guardians was in

       Children’s best interests. That determination was supported by the uncontested

       findings that Parents had engaged in years of domestic violence, substance abuse,

       and inconsistency in caring for Children; Parents failed to benefit from years of

       offered services; neither DCS, the Guardian Ad Litem, the relative caregivers, nor

       the oldest child, T.T., believed Parents would ever be able to provide safe and

       adequate care for Children; Children needed stability and permanency; Children

       were doing well in their current relative placements and were strongly bonded with

       the relatives; and guardianships are potentially unsettled by nature and involve the


       Court of Appeals of Indiana | Memorandum Decision 65A04-1610-JT-2393 | March 28, 2017   Page 16 of 17
       possibility of Parents threatening the stability of Children. Those findings support

       the trial court’s conclusions that Parents’ parental rights should be terminated and

       adoption by Guardians was a satisfactory plan. The trial court did not commit clear

       error.


[15]   Affirmed.


       Riley, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 65A04-1610-JT-2393 | March 28, 2017   Page 17 of 17